UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7475



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DANIEL LUTZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CR-
95-293-PJM, CA-99-366-HMH)


Submitted:   November 21, 2002            Decided:   December 4, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lutz, Appellant Pro Se. Andrew Clayton White, Lynne Ann
Battaglia, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Raymond Lutz seeks to appeal the district court order

denying relief on his “Formal Complaint.” This filing was properly

construed as a successive motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

proceeding under § 2255 unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”       Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473, 484 (2000)).    We have reviewed the record and conclude for the

reasons stated by the district court that Lutz has not made the

requisite showing.    See United States v. Lutz, Nos. CR-95-293-PJM;

CA-99-3663-HMH (D. Md. Sept. 16, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           DISMISSED


                                   2